Citation Nr: 1101343	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  05-41 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for service-connected 
chronic bronchitis, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  
This case was remanded by the Board in November 2008 for 
additional development.


FINDING OF FACT

In January 20011, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the issue of 
entitlement to an increased evaluation for service-connected 
chronic bronchitis, currently evaluated as 60 percent disabling.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an increased evaluation 
for service-connected chronic bronchitis, currently evaluated as 
60 percent disabling, have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2004, the Veteran filed a claim for an increased 
evaluation for service-connected chronic bronchitis, then 
evaluated as 10 percent disabling.  By a rating decision dated in 
February 2005, an increased evaluation for the Veteran's 
service-connected chronic bronchitis was denied.  The Veteran 
perfected an appeal to this decision in November 2005.  In 
November 2008, the Board remanded the claim for additional 
development.  Subsequently, a September 2010 rating decision 
awarded an evaluation of 60 percent disabling for the Veteran's 
chronic bronchitis.  In January 2011, the Veteran's 
representative submitted a written statement withdrawing the 
claim of entitlement to an increased evaluation for 
service-connected chronic bronchitis, currently evaluated as 60 
percent disabling.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may be made 
by the Veteran or by his authorized representative, except that a 
representative may not withdraw a substantive appeal filed by the 
Veteran personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c).

With regard to the issue of entitlement to an increased 
evaluation for service-connected chronic bronchitis, currently 
evaluated as 60 percent disabling, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished to 
withdraw his appeal as to this issue.  As a result, no allegation 
of error of fact or law remains before the Board for 
consideration with regard to the issue of entitlement to an 
increased evaluation for service-connected chronic bronchitis, 
currently evaluated as 60 percent disabling.  As such, the Board 
finds that the Veteran has withdrawn his claim as to this issue, 
and accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to an increased 
evaluation for service-connected chronic bronchitis, currently 
evaluated as 60 percent disabling, and it is dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected chronic bronchitis, currently evaluated as 60 
percent disabling, is dismissed.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


